Citation Nr: 1542906	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and/or exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to March 1968.  His personnel records show that he was stationed in Vietnam from July 1965 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A transcript of this proceeding has been associated with the claims file.  

With regard to the acquired psychiatric disorder issue, the February 2012 rating decision on appeal was specific to PTSD.  The Board, however, notes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the United States Court of Appeals for Veterans Claims (Court) held that in determining the scope of a claim the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Here, a January 2013 private psychiatric evaluation notes diagnoses of major depression and anxiety "related to PTSD," in addition to PTSD.  In light of Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, with regard to the acquired psychiatric disorder issue, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  For cases certified to the Board after August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-V). Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

In this case, while a December 2011 VA contract examiner found that the Veteran did not meet the criteria for a psychiatric diagnosis, a January 2013 private psychiatric evaluation from Dr. G.A.R. notes diagnoses of PTSD, "major depression related to PTSD," and "anxiety related to PTSD."  Dr. G.A.R. also related the Veteran's psychiatric "symptoms" as coming "from his time spent in Vietnam."

Regarding an in-service stressor, during the May 2015 Board hearing, the Veteran testified as to four different stressors during his 120 days in Vietnam:  (1) that he was subjected to several episodes of mortar fire, (2) that he witnessed an explosion of an 18 wheeler box 50 yards away, (3) that he witnessed a helicopter accident at Bien Hoa Air Force Base where six people died, and (4) that he was fired upon by enemy fire while riding a motorcycle with his friend in a "free fire zone."  

Significantly, no development has been performed with respect to attempting to confirm the Veteran's alleged PTSD stressors.  Thus, remand is necessary to conduct this important development.  See M21-1, MR, Part IV, Subpart ii, Ch. 1, Sec. D, 14, f.  Furthermore, even if a stressor is confirmed, it does not appear that the January 2013 diagnosis from Dr. G.A.R was in accordance with the DSM-V.  As such, if a stressor can be confirmed, another VA psychiatric examination will be necessary to determine whether the Veteran has the necessary diagnosis of PTSD in accordance with the DSM-V to grant service connection for PTSD.  

Moreover, with regard to an acquired psychiatric disorder other than PTSD, as above, a January 2013 private psychiatric evaluation from Dr. G.A.R. notes diagnoses of PTSD, "major depression related to PTSD," and "anxiety related to PTSD."  Dr. G.A.R. also related the Veteran's psychiatric "symptoms" as coming "from his time spent in Vietnam."  It is unclear from the January 2013 private examination report whether the Veteran has a separate acquired psychiatric disorder, aside from PTSD, which is related to his military service.  As such, on remand the Veteran should be afforded another VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  

With regard to the hypertension issue, during the May 2015 Board hearing, the Veteran testified that he was first diagnosed with hypertension in the early 2000s and his representative argued that the Veteran's hypertension was either secondary to or aggravated by the Veteran's service-connected diabetes mellitus and/or secondary to or aggravated by an acquired psychiatric disorder.  Notably, the Veteran was afforded a VA contract hypertension examination in February 2012 and the examiner noted a diagnosis of hypertension beginning in 2001.  Unfortunately, the examiner did not provide an opinion as to whether the Veteran's hypertension was either directly related to the Veteran's military service or secondary to a service-connected disability.  Furthermore, the examiner did not provide an opinion as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.  Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion which is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Also, the Veteran has not been provided with notice regarding the secondary aspect of his claim for service connection for hypertension.  This notice must be provided on remand. 

With regard to the neck claim, during the May 2015 Board hearing the Veteran testified that he injured his head/neck while working in the early 1990s and was awarded workers compensation through the Oklahoma Workers Compensation.  However, the records regarding this early 1990s injury are not in the claims file.  As such records are relevant to the neck claim on appeal, the RO should make attempts to obtain these records.    

With regard to all issues on appeal, it appears that there may be outstanding VA treatment records.  Significantly, during the May 2015 Board hearing, the Veteran testified that he first sought treatment through VA in October/November 2014 at which time he underwent x-rays.  However, there are no VA medical records currently in the claims file.  As such, on remand, the AOJ should also attempt to obtain any outstanding VA treatment records beginning October 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to a service-connected disability.  

2.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed disorders.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from October 2014 to the present, particularly x-ray examination reports dated in late 2014 as well as records pertaining to the Veteran's reported award of compensation from the State of Oklahoma Workers' Compensation Office in the early 1990s.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  Conduct all appropriate stressor development pertaining to the Veteran's alleged stressors and provide a report detailing the nature of any stressor that has been verified.  If no stressor is verified, the AOJ should so state in the report.  

Specifically, the record shows four alleged stressors which, reportedly, occurred during the Veteran's 120 days in Vietnam from July 1965 to October 1965:  (1) that he was subjected to several episodes of mortar fire, (2) that he witnessed an explosion of an 18 wheeler box 50 yards away, (3) that he witnessed a helicopter accident at Bien Hoa Air Force Base where six people died, and (4) that he was fired upon by enemy fire while riding a motorcycle with his friend in a "free fire zone."  A review of the Veteran's personnel records shows that he part of the 836 Civil Engineering Squadron originating from MacDill Air Force Base in Florida at that time.  

4.  After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination, by an appropriate medical professional, at a VA medical facility. 

The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  

a)  The examiner should clearly indicate whether the Veteran currently has, or has suffered from, PTSD in accordance with the DSM-V at any time pertinent to his August 2011 claim (even if currently resolved).    

In rendering a determination as to whether the diagnostic criteria for PTSD are/were met, the examiner is instructed that only identifiable, established stressor(s)   may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis, and commenting upon the link (if any) between the current symptomatology and the established stressor(s).

b)  With regard to any diagnosed acquired psychiatric disorder other than PTSD-to include "major depression related to PTSD" and "anxiety related to PTSD" diagnosed by Dr. G.A.R in January 2013 -the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to any established in-service stressor(s).

In providing the requested opinions, the examiner must consider and discuss all pertinent lay and medical evidence-to include the December 2011 VA contract examination (which found that the Veteran did not meet the criteria for a psychiatric diagnosis) and the January 2013 private psychiatric evaluation (which notes diagnoses of PTSD, "major depression related to PTSD," and "anxiety related to PTSD.")  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After obtaining any outstanding treatment records, return the claims file to the VA examiner who conducted the February 2012 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  If the February 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the record, the examiner is to offer opinions for the following questions:

a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is caused by the Veteran's service-connected diabetes or a currently nonservice-connected psychiatric disability ?

b) Is it at least as likely as not that the Veteran's hypertension is aggravated beyond the normal progress by his service-connected diabetes or a currently nonservice-connected psychiatric disability?  

In answering a) and b), the examiner is to address the assertions raised during the May 2015 Board hearing regarding a link between hypertension and diabetes and/or stress.

c) Is it at least as likely as not that the Veteran's hypertension had onset in service, or is otherwise etiologically related to service, to include as a result of his presumed in-service exposure to herbicides.  In this regard, the examiner is to consider the latest findings from the National Academies of the Sciences updates to Agent Orange, as the Academy has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The examiner must provide a detailed rationale for all opinions.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner must explain why this is so.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




